DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior, Lindekugal US 20110313293, will be used in combination with previously cited prior art Patton to teach that relocating the membrane to be positioned within the aperture would be obvious to one of ordinary skill in the art. The amendments to the claims have further narrowed the scope of the claims such that the specific location of the membrane is now taught. “Extending across” is a broader recitation than “positioned within”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 10, 11-14, 15, 16-18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744 (as seen in IDS filed 1/8/2021) in view of Lindekugal US 20110313293.
As to claim 8, Patton teaches “A wear sole for ultrasonic inspection (Column 3, lines 17-21), comprising: a frame configured to removably mate to a probe holder body (Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21), the frame having an aperture extending therethrough between a proximal facing surface and a distal facing surface (Figure 1, #117, #116 has an aperture running through this element), and a membrane configured to propagate ultrasonic waves therethrough, the frame having a fluid delivery channel (Figure 1, #118 and #119) formed therein for delivering an ultrasonic couplant to a portion of the aperture distal to the membrane (Figure 1, #114 is the membrane located within the aperture of #117; Column 4, lines 22-31; Abstract).” Patton teaches a membrane that has the same claimed function as the claimed membrane. Patton does not teach that the membrane is within the aperture.
Lindekugal teaches “membrane positioned within the aperture (Figure 28B, #268 is a membrane within the aperture (aperture is cavity #262) of frame #260, which is a probe cap that is removable from a probe head).”


As the claim 9, Patton teaches “wherein the frame includes a lateral tab configured to engage a corresponding slot in the probe holder body (Figure 1, #116 aids in securing #117 to #111).”

(Figure 1, #150 is a work piece).” Patton does not explicitly teach that the work piece is a pipe.
It would have been obvious to one of ordinary skill in the art to have utilized the sensor taught by Patton to be used to inspect a pipe. Using a known element on another test subject involves routine skill in the art. It has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).


As to claim 11, Patton teaches “wherein the frame is configured to direct the flow of ultrasonic couplant along at least a portion of the length of the aperture (Figure 1; Column 4, lines 22-31).”

As to claim 12, Patton teaches “wherein the membrane is proximally offset from a distal facing surface of the frame (Figure 1, #114 is offset from the distal facing surface of the frame).”

As to claim 13, Patton teaches “wherein the fluid delivery channel is configured to direct a flow of ultrasonic couplant from a first side of the frame to a second side of the frame opposite to the first side of the frame (Figure 1, #118 and #119).”
(Figure 1, #117 makes the frame of the wear sole which can attach to #111 which hold the rod and transducer; Column 3, lines 17-21); positioning the probe holder in contact with a pipe via the wear sole (Figure 1, #111 fits into #117); filling a first chamber in the probe holder with a first volume of ultrasonic couplant (Figure 1, #13 is a chamber filled with coupling fluid; (Figure 1; Column 4, lines 22-31); filling a second chamber extending between the wear sole and the pipe with a second volume of ultrasonic couplant, the first and second chambers being separated by a membrane (Figure 1, #113 is a first chamber that is filled with fluid, #114 membrane separates #113 and #120 and #120 is a second chamber with fluid filled by #119, #118), and the second volume of ultrasonic couplant being in fluid contact with the pipe (Column 4, lines 22-31); and propagating ultrasonic waves from an ultrasonic transducer in the probe holder, through the first volume of ultrasonic couplant, through the membrane, and through the second volume of ultrasonic couplant to the pipe (Figure 1; Column 4, lines 22-31).” Patton teaches a membrane that has the same claimed function as the claimed membrane. Patton does not teach that the membrane is within the aperture.
Lindekugal teaches “membrane positioned within the aperture (Figure 28B, #268 is a membrane within the aperture (aperture is cavity #262) of frame #260, which is a probe cap that is removable from a probe head).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lindekugal with Patton. The concept of having a membrane across or within an aperture is known in the art and seen in both prior arts. The applicant argues that the Patton reference does not teach the membrane being within the aperture 


As to claim 15, Lindekugal teaches “positioned within an aperture of a frame of a new wear sole (Figure 1, #114).” The prior arts do not not explicitly teach “further comprising removing and replacing the wear sole with a new wear sole having a membrane extending thereacross for separating the first and second chambers.”
It would have been obvious to one of ordinary skill in the art to be able to remove and replace an element from a sensor. In Patton, it can be seen that the #111 can fit onto #117 via #116. If an issue were to occur within #117 or #111, one of ordinary skill in the art has the ability 

As to claim 16, Patton teaches “wherein the membrane is configured to propagate ultrasonic waves emitted by the ultrasonic probe (Figure 1, #114. The ultrasonic energy passes through chamber #113, through #114 and into #120 before entering the work piece #150).”

As to claim 17, Patton teaches “wherein the first volume of ultrasonic couplant in the first chamber is greater than the second volume of ultrasonic couplant in the second chamber (Figure 1, #113 is larger than #120).”

As to claim 18, Patton teaches “wherein the first volume of ultrasonic couplant in the first chamber remains substantially constant and wherein the second volume of ultrasonic couplant is continuously delivered to the second chamber to fill the second chamber (Figure 1, #113 appears to stay constant since there are no fluid channels attached for continuous fluid movement. Chamber #120 has a fluid inlet #118 which delivers fluid to this chamber).”

As to claim 19, Patton teaches “wherein the second volume of ultrasonic couplant is delivered to the second chamber via a fluid channel extending through the wear sole (Figure 1, #118).” Patton does not explicitly teach “extending through the probe”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to rearrange known elements so that the inlet could also pass through the probe. The 

As to claim 20, the combination of Patton and Lindekugal would teach “wherein the membrane is flush mounted with respect to the proximal facing surface of the frame.”
Based on Patton teaching the membrane #114 being located stretching across an aperture, one of ordinary skill in the art could move it be located above #119 but still between #117, based on the teachings of Lindekugal. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Furthermore, applicant has provided no criticality to this structural difference. Applicant has not provided any evidence that the location of the membrane in the claimed invention would be any better than the location of the membrane in Patton. It appears to be an issue of design choice. Both membranes stretch across an aperture and separate a first chamber and second chamber. Patton does not teach a membrane within an aperture but across an aperture, however, applicant does not provide any reasoning as to how this is a patentable difference than the claimed invention. Based on the newly discovered reference, the change in membrane location to be within an aperture is obvious.

As to claim 21, Patton teaches “wherein the fluid delivery channel is configured to receive the ultrasonic couplant from a fluid channel formed in the probe holder body (#116 has a channel, which can be considered the probe holder body since it is a part of #111).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARUN SINHA/            Primary Examiner, Art Unit 2863